United States Court of Appeals
                                 For the First Circuit


No. 04-1995

                                UNITED STATES OF AMERICA,
                                     Plaintiff, Appellant,

                                                 v.

                                  ROBERTO LÓPEZ-BURGOS,
                                     Claimant, Appellee,



                                 $219,860 IN U.S. CURRENCY,
                                           Defendant.



                                        ERRATA SHEET


       The opinion of this court issued January 10, 2006, should be amended as follows:

        On page 2, line 21, replace "...told the agents the neither..." with "...told the agents that
neither..."